This is an action of most unusual character, and can be estimated only by a detailed statement of facts leading to the immediate controversy.
On September 18, 1924, the defendant in the present action, Wannamaker, brought an action in the Court of Common Pleas of Orangeburg County for damages on account of personal injuries sustained by him in a collision with an automobile which belonged to the plaintiff in this action, Mrs. Traywick, due, as alleged, to the negligence of her son who was driving it. He recovered a judgment against Mrs. Traywick for $1,750 actual damages, which upon appeal to this Court, was affirmed. Wannamaker v.Traywick, 136 S .C., 21, 134 S.E., 234, July 16, 1926.
While the appeal just referred to was pending, to wit, on March 25, 1926, the present action was instituted by Mrs. Traywick against Wannamaker and Dr. C.A. Mobley to require Wannamaker to pay to Dr. Mobley his bill for medical and surgical services and for hospital expenses, amounting to $894.15, out of the judgment which he had obtained against Mrs. Traywick (in the event of its affirmance by the Supreme Court). The action was based upon *Page 162 
the theory that the medical and hospital expenses, which Wannamaker was at least impliedly obligated to pay, were necessarily included in the judgment which he had recovered against Mrs. Traywick, and that as to them Wannamaker was a constructive trustee, and should be required to pay them out of said fund, to the relief of Mrs. Traywick, who might possibly be held liable to Dr. Mobley therefor.
On June 30, 1926, still prior to the termination of the appeal in the case of Wannamaker v. Traywick, his Honor, Judge Mann, passed an order in the present case, staying execution in the Wannamaker v. Traywick case, and on September 4, 1926, passed a further order modifying his order of June 30th, by which last order Mrs. Traywick was allowed to pay to the Clerk of Court the amount of the judgment in the case of Wannamaker v. Traywick, the order directing the clerk to pay one-half thereof to the attorneys of Wannamaker under their contract with him, and to hold the balance subject to an adjudication of the present controversy. Later the judgment was affirmed by this Court (150 S.E. —), and the clerk paid to the attorneys for Wannamaker one-half of the judgment and interest, $1,926.95, $963. 47, holding the balance, $963.48 to abide the result of the present controversy.
The defendant Wannamaker filed an answer denying that he owed Dr. Mobley for the medical and surgical services and the hospital expenses. The defendant Mobley filed an answer claiming that both Wannamaker and Mrs. Traywick were obligated for the bill, and that Mrs. Traywick personally guaranteed its payment.
The case was then referred to the Master to take and report the testimony, which duty he performed.
In the meantime the defendant Wannamaker filed a claim of homestead exemption, to the amount of $500, in the proceeds of the judgment in the hands of the clerk. *Page 163 
The case then came on to be heard before his Honor, Judge Mann, on June 9, 1928, at Orangeburg, upon the pleadings and testimony taken by the Master. His Honor filed an order (presumably at that term of Court though it is without date in the record) refusing to determine the right of Wannamaker to the homestead exemption claimed, or to pass upon the issues between Mrs. Traywick and Dr. Mobley, and directing the clerk to pay to Dr. Mobley $894.15, the amount of said bill, out of the balance remaining in his hands. From this order the defendant Wannamaker has appealed to this Court.
The concrete result of the litigation of both cases is that the defendant Wannamaker, who was seriously injured, having had his hip broken, suffered a permanent deformity in the shortening of one leg, and spent months in a hospital with his leg incased in plaster, receives as compensation the difference between one-half of the judgment, $963.48 and the bills for treatment, $894.15, $69.33 A result which should not be confirmed by this Court except under imperative compulsion.
The grounds upon which his Honor, Judge Mann, sustained the contention of Mrs. Traywick and ordered the payment of the claim of Dr. Mobley are very clearly expressed in his order as follows:
"In the suit for damages against Mrs. Edna I. Traywick, brought by Norman M. Wannamaker, he alleged that his injuries caused him to be confined in the hospital for several months, and, in addition to other elements of damages, alleged the expenses incurred. Likewise at the trial of the case testimony showed that he was treated at the Orangeburg Hospital by Dr. Mobley, and remained there for several months. Wannamaker assumed the collection of the hospital expenses in his suit for damages brought against Mrs. Traywick, along with other items of damages suffered by him on account of his injuries. From the allegations of the complaint, and from the testimony introduced at the trial of this *Page 164 
case, it is clear that his expenses and hospital treatment were urged as a basis of recovery, and considered by the jury in fixing the amount of its verdict, and was a part of such amount. Now, as Wannamaker assumed such collection from Mrs. Traywick, and actually did collect damages over and above the amount sufficient to pay his hospital bill and for surgical treatment, and used the Court as his instrument in compelling Mrs. Traywick to pay for these items, along with other items of damages, so much of the judgment recovered by him and collected as was necessary to pay the hospital bill and Dr. Mobley for his services was impressed with a trust, and a Court of Equity is in duty bound to require these funds to be applied in accordance with the trust so impressed upon them."
The appeal turns upon the soundness of these conclusions.
Whatever may be the conclusion as to the liability of Mrs. Traywick to Dr. Mobley, an issue which his Honor, Judge Mann, passed over, it is very clear that as between Dr. Mobley and Wannamaker there was no expectation on the part of either that Wannamaker should assume the payment of the bills for his treatment; certainly no express agreement on his part to do so. Dr. Mobley testified:
"I did not have any arrangements or conversation with Mrs. Traywick at the time Mr. Wannamaker was received at the hospital, but I did have a conversation with her attorney, Mr. M.E. Zeigler, that morning in regard to attention or treatment required by Mr. Wannamaker. He came to the hospital and I told him that I wouldn't take the case until I knew who was going to pay me for it. We had already given first aid and I didn't feel like subjecting myself to a bill unless I knew who was going to pay for it and would have to know who was responsible for the bill, and he told me that his client would be responsible for it. He told me that he was acting for Mrs. Traywick. * * * It was while we were giving him first aid, or right after we had done so, that I saw Mr. Zeigler. He came down to the hospital. *Page 165 
I wanted to know who was responsible for the bill. After receiving assurance from Mr. Zeigler, I kept Mr. Wannamaker at the hospital and gave him all the necessary attention possible. * * * I remember that Mr. Zeigler came that day and I had a conversation with him which was to the effect that I wasn't willing to go on with this case until I knew who was to pay for it. He said that he could tell me for his client that my bill would be paid. I did render a bill to Mrs. Traywick for $894.15 to cover the amount due me for services, care and attention to Mr. Wannamaker during the time that he was at the hospital. * * * I did not send Mr. Wannamaker a bill, as I was looking to Mrs. Traywick to see that it was paid. The case is for services rendered to Mr. Wannamaker and for which my understanding was that Mrs. Traywick would be responsible or that she would guarantee its payment. * * * I stated that I was looking to her for this amount, according to my understanding with Mr. Zeigler, and I am expecting her to pay it. * * * I sent the bill to Mrs. Traywick. * * * Irecall telling Mr. Wannamaker that I would not send hima bill. * * * I remember telling him that I wouldn't send him the bill because Mr. Zeigler told me that they would pay it. It is charged against her."
It seems clear from this that Dr. Mobley accepted Mrs. Traywick as paymaster, and not Wannamaker, and, if so, he has no claim against Wannamaker.
But, assume that Wannamaker was the principal debtor in the case (and this result would follow as an implied obligation, in the absence of an express understanding or agreement on the part of Dr. Mobley to look only to Mrs. Traywick for the bill), we fail to find any support for the conclusion that Wannamaker became a trustee for Dr. Mobley in the judgment obtained by him against Mrs. Traywick, from the simple fact that he claimed the expenses of his treatment as an element of his damage. The fact that he made such claim in the damage suit would tend to sustain *Page 166 
a contention on the part of Dr. Mobley that Wannamaker was under a personal obligation to pay the bill; but how it amounts to more than this we do not comprehend. It certainly would be unjust to allow a plaintiff in a damage suit to recover upon certain items of expense, as elements of his damage, and then to repudiate his personal obligation to meet them. It is quite another thing to construe a simple obligation to pay into a trust.
From the very positive understanding of Dr. Mobley that Mrs. Traywick assumed payment of the necessary attention to Wannamaker, it is not improbable that that fact was brought out upon the trial, and may account for the very inadequate verdict, under the circumstances. We have no means of fathoming the mental operations of the jury, and there can be no definite conclusion that they included the hospital expenses in their verdict. It is hardly reasonable to suppose that they did, from its size; the facts certainly would not be susceptible of an assumption that they did.
It does not appear in the record that upon the trial of the damage suit there was other than a general reference to the medical and hospital service of Dr. Mobley; there is no evidence that the bill in question was before the jury; we do not see, therefore, how it can be affirmed as a fact that the jury included the specific amount of $894.15 in the verdict.
But, if we assume, as a fact, that the jury did include the bill in their verdict, the question still remains whether, under these circumstances, Wannamaker became a trustee of the fund realized from the judgment, out of which he was under an obligation to pay $894.15 of it to Dr. Mobley.
Trusts are classified by Mr. Perry, Perry Trusts (7th Ed.), 17, as express, implied, resulting, and constructive. Express trusts are direct trusts generally created by instruments that point out directly and expressly the property, persons, and purposes of the trust. Implied trusts are such as the Courts imply from the words of an instrument, when no express trust is declared, but such words are used that *Page 167 
the Court infers or the instrument implies that it was the purpose or intention of the parties to create a trust. Resulting trusts are trusts that the Courts presume to arise out ofthe transactions of parties; that a trust was intended. Constructive trusts are trusts which arise when a person clothed with some fiduciary character, by fraud or otherwise, has gained some advantage to himself, or where equity will not permit him to retain it, though acquired without fraud.
There can be no pretense that the transaction in question falls under any one of the first three classes; the only possible contention could be that it fell under the last class, constructive trusts.
"Such trusts are called constructive trusts. They differ from other trusts in that they are not within the intention or contemplation of the parties at the time the contract is made from which they are construed by the Court, but they are thrust upon a party contrary to his intention and against his consent." 1 Perry Trusts (7th Ed.), 266.
"Constructive trusts are such as are raised in equity in respect of property which has been acquired by fraud, or where though acquired originally without fraud, it is against equity that it should be retained by him who holds it." 26 R.C.L., 1232.
It certainly cannot be said that Wannamaker acquired the money, the proceeds of the judgment, by fraud. Dr. Mobley could not, if he would, make this contention, for he actively assisted Wannamaker in acquiring it. Nor can it be said that it would be inequitable, as against Dr. Mobley, for Wannamaker to hold it after he had acquired it. The most that can be said is that Wannamaker has put himself in such a position that he cannot deny his responsibility to Dr. Mobley for the bill, which amounts to nothing more than a debt. In order that a constructive trust be declared, it must appear that the party against whom the trust is declared must either have wrongfully acquired the property in violation of a duty appertaining to it which he owed to another, or that he withholds *Page 168 
it under similar conditions. Wannamaker acquired nothing that belonged in law or equity to Dr. Mobley; he had no interest whatever in it; and consequently there could be no unlawful withholding of it from him by Wannamaker.
The judgment of this Court is that the decree appealed from be reversed and the complaint dismissed. The case will be remanded to the Circuit Court, with direction that an order be passed requiring the Clerk of Court to pay to the defendant Wannamaker the balance of the fund in his hands.
MR. JUSTICE BLEASE concurs.